UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


LARRY FERSNER,                           
                  Plaintiff-Appellant,
                 v.
PRINCE GEORGE’S COUNTY,
MARYLAND; JOHN FARRELL, Chief, in
his official capacity, Prince
George’s County Police
Department; CORRECTIONAL OFFICER
CHANEY, individually and in his
official capacity, Prince George’s
County Police Department; WILLIAM
POPIELARCHECK, Officer, individually
and in his official capacity, Prince        No. 01-1636
George’s County Police
Department; SERGEANT BAILEY,
individually and in his official
capacity, Prince George’s County
Police Department; CORPORAL
TAYLOR, individually and in his
official capacity, Prince George’s
County Police Department; MICHAEL
ECOMONES, Corporal, individually
and in his official capacity Drug
Expert, Prince George’s County
Police Department,
                Defendants-Appellees.
                                         
2                FERSNER v. PRINCE GEORGE’S COUNTY
            Appeal from the United States District Court
             for the District of Maryland, at Greenbelt.
                   Andre M. Davis, District Judge.
                        (CA-99-3099-AMD)

                   Submitted: December 7, 2001

                    Decided: December 27, 2001

    Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Errol R. Thompson, LAW OFFICES OF ERROL R. THOMPSON,
P.C., Silver Spring, Maryland, for Appellant. Sean D. Wallace,
County Attorney, John A. Bielec, Deputy County Attorney, William
A. Snoddy, Associate County Attorney, Upper Marlboro, Maryland,
for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Larry Fersner appeals from the district court’s order dismissing his
federal claims filed under 42 U.S.C.A. § 1983 (West 2001). Fersner
alleged various members of the Prince George’s County Police
Department violated his Fourth Amendment right to be free from
                 FERSNER v. PRINCE GEORGE’S COUNTY                   3
unreasonable search and seizure. The district court granted Appellees’
motion for summary judgment on qualified immunity grounds.

   We review a grant of summary judgment de novo. Higgins v. E.I.
DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).
Summary judgment is appropriate only if there are no material facts
in dispute and the moving party is entitled to judgment as a matter of
law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986). We view the evidence in the light most favorable to the non-
moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
(1986). When ruling on a qualified immunity defense, we consider (1)
whether the facts alleged show the violation of a constitutional right;
(2) whether the right was clearly established; and (3) whether a rea-
sonable official could have believed his conduct was unlawful. Sau-
cier v. Katz, 121 S. Ct. 2151, 2155-56 (2001); Pritchett v. Alford, 973
F.2d 307, 312-13 (4th Cir. 1992).

   We have reviewed the parties’ briefs, joint appendix, supplemental
joint appendix, and the district court’s order and find no reversible
error. Accordingly, we affirm on the reasoning of the district court.
See Fersner v. Prince George’s County, Maryland, No. CA-99-3099-
AMD (D. Md. Apr. 11, 2001). We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          AFFIRMED